Mr. JUSTICE McGLOON delivered the opinion of the court: On April 17, 1973, respondent Gerald T. Smith was adjudged delinquent by the circuit court of Cook County, and the cause was continued for a social investigation and clinical report. Respondent appeals from the court’s order of April 17. The record before us does not indicate that there was either an adjudication of wardship or any dispositional hearing on or before April 17. Section 4 — 8 of the Juvenile Court Act contemplates a procedure in such cases whereby after a finding of delinquency, the court may or may not adjudge the minor a ward of the court. If there is an adjudication of wardship, the court may proceed to a dispositional hearing. This section also states: “An adjudication of wardship hereunder is a final judgment for purposes of appeal.” Ill. Rev. Stat. 1973, ch. 37, par. 704 — 8. The minor in the instant case is appealing from a finding of delinquency, not an adjudication of wardship. A finding of delinquency is not a final order for purposes of appeal. Accordingly, this appeal is dismissed for want of a final appealable order. Appeal dismissed. MEJDA, P. J., and DEMPSEY, J., concur.